United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0545
Issued: May 14, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 2, 2019 appellant filed a timely appeal from an August 15, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1
The Board notes that following the August 15, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than four
percent permanent impairment of the left lower extremity, for which she previously received a
schedule award.
FACTUAL HISTORY
On May 3, 1996 appellant, then a 34-year-old carrier technician, filed a traumatic injury
claim (Form CA-1) alleging that on May 2, 1996 she struck her left knee with the door of her
vehicle while in the performance of duty. OWCP accepted the claim for left knee strain. Appellant
stopped work on May 3, 1996 and returned to full-duty work on July 10, 1996. On March 25,
1997 she underwent an arthroscopic excision of plica and a partial synovectomy. Appellant was
removed from federal service as of November 14, 1997 for cause.
In a report dated November 10, 1997, Dr. Edward Feldman, an orthopedic surgeon, noted
that he was treating appellant for a May 2, 1996 employment injury to her knee. He advised that
she had undergone an arthroscopic procedure to the left knee that had resulted in degenerative
osteoarthritis and quadriceps atrophy. Dr. Feldman opined that, under the fourth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)3, appellant had 15 percent permanent impairment of the left lower extremity as a result of
the procedure and her employment-related injury.
On November 26, 1997 appellant filed a claim for a schedule award (Form CA-7).
In a report dated February 12, 1998, Dr. Robert Henderson, a Board-certified orthopedic
surgeon, opined that appellant had reached maximum medical improvement (MMI). He found
that she had 15 percent permanent impairment of the left lower extremity due to patellofemoral
irregularities.
On March 4, 1998 OWCP referred appellant to Dr. Joel Scholten, a Board-certified
physiatrist, for a second opinion examination regarding the nature and extent of her current
condition and any related disability from employment. It further requested that he determine
whether she had reached MMI and rate the extent of any permanent impairment.
In a report dated March 20, 1998, Dr. Scholten discussed appellant’s complaints of right
knee pain radiating into the right medial leg and numbness and tingling into the toes. On
examination of the lumbar spine, he observed full lumbar range of motion (ROM), deep tendon
reflexes at 2+ and symmetric in the lower extremities, as well as strength at 5+, symmetric with
hip flexion and extension. On examination of the left lower extremity, Dr. Scholten noted
diminished pinprick sensation in the left saphenous nerve distribution, positive patellar
apprehension with medial distraction, minimal crepitance, pain to palpation over the knee, and
paresthesia. He measured ROM as full extension of the left knee and 130 degrees of flexion.
Dr. Scholten diagnosed patellofemoral syndrome of the left knee, quadriceps atrophy, saphenous

3

A.M.A., Guides (4th ed. 1993).

2

neuropathy, and pes anserine bursitis. He advised that appellant had not reached MMI, but
estimated that she would reach MMI in two or three months.
In a report dated April 13, 1998, a district medical adviser (DMA) indicated that he could
find no provision in the fourth edition A.M.A., Guides for rating an impairment due to
irregularities.4
On October 2, 1998 a DMA noted that Dr. Scholten had not provided a date of MMI.5
By letter dated January 29, 2018, appellant again requested a schedule award.
On February 1, 2018 OWCP referred appellant’s case to Dr. Michael M. Katz, a Boardcertified orthopedic surgeon serving as a DMA.
In a report dated February 14, 2018, Dr. Katz reviewed a statement of accepted facts
(SOAF) and the medical record. He initially opined that the impairment rating of Dr. Feldman
could not be accepted as probative medical evidence for the purpose of recommending a schedule
award, as he had failed to utilize the sixth edition of the A.M.A., Guides.6 Using the examination
of Dr. Scholten dated March 20, 1998, Dr. Katz calculated that appellant had four percent left
lower extremity permanent impairment. Utilizing Table 16-3 on page 509 of the sixth edition of
the A.M.A., Guides, the Knee Regional Grid, he identified the class of diagnosis (CDX) as class
1 bursitis with plica and consistent significant palpatory findings, which yielded a default
impairment rating of one percent. He applied a grade modifier for physical examination (GMPE)
of one. Dr. Katz concluded that the impairment class was not altered by grade modification and
found, therefore, that appellant had one percent permanent impairment of the left lower extremity
due to bursitis. He further found a class 1 impairment due to a sensory deficit of the saphenous
nerve pursuant to Table 16-12 on page 534 of the A.M.A., Guides, which yielded a default
impairment rating of three percent. Dr. Katz applied a grade modifier for functional history
(GMFH) of one, to find no change to the impairment class and a three percent left lower extremity
impairment due to sensory deficit of the saphenous nerve. He combined the one percent
impairment for the bursitis and the three percent impairment due to the sensory deficit of the
saphenous nerve to find four percent left lower extremity permanent impairment. Dr. Katz noted
that the A.M.A., Guides provided that impairment could not be rated using ROM. He found that
appellant had reached MMI on March 20, 1998, the date of Dr. Scholten’s examination.

4

By letter dated June 10, 1998, OWCP requested that Dr. Henderson respond to the DMA’s comments. No
response was received.
5
By letter dated October 5, 1998, OWCP informed appellant that without a date of MMI, OWCP was unable to
process her schedule award claim. On October 13, 1998 Dr. Scholten noted that he was no longer seeing private
patients and that he was unable to determine appellant’s date of MMI.
6
A.M.A., Guides (6th ed. 2009). Dr. Katz indicated that he had reviewed a November 10, 1997 report from
Dr. Henderson rather than Dr. Feldman; however, this appears to be a typographical error.

3

On June 13, 2018 OWCP referred appellant’s case to Dr. Seth Jaffe, a Board-certified
orthopedic surgeon.7
In a report dated July 6, 2018, Dr. Jaffe diagnosed status post left knee arthroscopy and
chondromalacia of the left patella. He opined that appellant would have obtained MMI within
three to six months after her March 25, 1997 surgery. Dr. Jaffe found that the only objective
abnormality on examination was patellofemoral crepitation. He opined that appellant had “no
impairment from the injury sustained as at the time of the injury and documentation there was no
impairment of motion or diminished cartilage interval on x-rays. Any symptoms present today are
the result of a degenerative problem that has occurred over time and is related to age.”
On July 25, 2018 appellant filed another claim for a schedule award (Form CA-7).
By decision dated August 15, 2018, OWCP granted appellant a schedule award for four
percent permanent impairment of the left lower extremity. The period of the award ran for 11.52
weeks from July 22 to October 10, 2018. OWCP noted that as appellant had received
compensation for disability through July 22, 2018, the starting date of the schedule award payment
had been adjusted to July 22, 2018.
LEGAL PRECEDENT
The schedule award provisions of FECA,8 and its implementing federal regulation,9 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such a determination is a matter which rests in the
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all claimants.
OWCP evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides, published in 2009.10 The Board has approved the use by

7

On March 14, 2018 OWCP referred appellant’s case to Dr. John B. Bieltz, a Board-certified orthopedic surgeon,
for determination of her percentage of permanent impairment. In a report dated April 5, 2018, Dr. Bieltz diagnosed
left knee pain with patella chondromalacia and status post left knee arthroscopy and advised that she required no
further treatment needed. In a record of a telephone conversation (Form CA-110) dated May 16, 2018, OWCP
informed appellant that the April 5, 2018 report of Dr. Bieltz did not include a permanent impairment rating, and that
she had inquired as to the status of the rating. On a June 7, 2018 Form CA-110 OWCP indicated that it had advised
that it would schedule another second opinion appointment to obtain a rating of permanent impairment.
8

Supra note 2.

9

20 C.F.R. § 10.404.

10

For decisions issued after May 1, 2009 the sixth edition of the A.M.A., Guides is used. A.M.A., Guides, (6th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6 (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).

4

OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).12 The sixth edition requires identifying the impairment CDX condition, which
is then adjusted by grade modifiers based on GMFH, GMPE, and clinical studies (GMCS).13 The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through a DMA for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.15
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than four
percent permanent impairment of her left lower extremity, for which she previously received a
schedule award.
In support of her schedule award claim, appellant submitted a report dated November 10,
1997 from Dr. Feldman, who found that she had reached MMI and had 15 percent permanent
impairment of the left lower extremity pursuant to the fourth edition of the A.M.A., Guides due to
patellofemoral irregularities. OWCP, however, currently uses the sixth edition of the A.M.A.,
Guides to calculate schedule awards. A medical opinion based on an incorrect edition of the
A.M.A., Guides is of diminished probative value in determining the extent of permanent
impairment.16
In a February 12, 1998 report, Dr. Henderson advised that appellant had 15 percent
permanent impairment of the left lower extremity due to patellofemoral irregularities. However,
he failed to reference the A.M.A., Guides or explain how he arrived at this impairment rating in
accordance with the relevant standards of the A.M.A., Guides.17 Thus, Dr. Henderson’s report

11

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

12

A.M.A., Guides (6th ed. 2009); p.3, section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
13

Id. at 411, 494-531.

14

Id.

15

P.R., Docket No. 18-0022 (issued April 9, 2018); supra note 10 at Chapter 2.808.6f (March 2017).

16

R.B., Docket No. 17-1704 (issued April 3, 2018).

17

B.B., Docket No. 18-0782 (issued January 11, 2019); James R Hill, Sr., 57 ECAB 583 (2006).

5

lacks the probative value necessary to determine appellant’s permanent impairment for schedule
award purposes.18
In a March 20, 1998 report, Dr. Scholten upon examination observed full lumbar ROM,
deep tendon reflexes at 2+ and symmetric in the lower extremities, as well as strength at 5+,
symmetric with hip flexion and extension. On examination of the left lower extremity, he noted
diminished pinprick sensation in the left saphenous nerve distribution, positive patellar
apprehension with medial distraction, minimal crepitance, pain to palpation over the knee, and
paresthesia. Dr. Scholten measured ROM and full extension of the left knee to 130 degrees of
flexion. He diagnosed patellofemoral syndrome of the left knee, quadriceps atrophy, saphenous
neuropathy, and pes anserine bursitis.
In accordance with its procedures, OWCP referred the evidence of record to DMA
Dr. Katz. Preliminarily, Dr. Katz noted that Dr. Feldman’s 15 percent permanent impairment
rating could not be accepted, because it did not reference the correct edition of the A.M.A., Guides.
However, he applied the tables and provisions of the A.M.A., Guides to the clinical findings of
Dr. Scholten. Utilizing the results of Dr. Scholten’s examination on March 20, 1998, Dr. Katz
found that appellant had one percent permanent impairment due to class 1 bursitis using Table 163 on page 509 of the A.M.A., Guides, and three percent impairment due to class 1 sensory deficit
of the saphenous nerve. He applied a GMPE of one to the identified diagnosis of bursitis, and a
GMFH one for the sensory deficit of the saphenous nerve, resulting in zero adjustment from the
default values. Dr. Katz combined the impairment ratings to find four percent left lower extremity
permanent impairment. He further determined that the date of MMI was March 20, 1998, the date
of Dr. Scholten’s examination.
The Board finds that Dr. Katz adequately explained how he arrived at his rating of
permanent impairment by listing specific tables and pages in the A.M.A., Guides.19 The Board
also finds that he properly interpreted and applied the standards of the sixth edition of the A.M.A.,
Guides to conclude that appellant qualified for four percent permanent impairment of the left lower
extremity. Dr. Katz’ opinion, therefore, represents the weight of the medical evidence and
supports that appellant does not have left lower extremity impairment greater than the four percent
previously awarded.20
On appeal appellant contends that she has significant pain in her knees. However, there is
no current medical evidence of record, in conformance with the sixth edition of the A.M.A.,
Guides, establishing that she has more than four percent permanent impairment of the left lower
extremity. Accordingly, appellant has not established entitlement to schedule award compensation
greater than that previously awarded.21

18

F.S., Docket No. 16-0783 (issued September 26, 2017).

19

See M.P., Docket No. 18-1298 (issued April 12, 2019).

20

See A.C., Docket No. 19-1333 (issued January 8, 2020); R.R., Docket No. 19-1314 (issued January 3, 2020).

21

Id.; see also G.W., Docket No. 19-0430 (issued February 7, 2020).

6

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than four
percent permanent impairment of the left lower extremity, for which she previously received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 14, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

